UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012  March 31, 2013 Item 1: Reports to Shareholders Semiannual Report | March 31, 2013 Vanguard U.S. Value Fund > Vanguard U.S. Value Fund returned 16.23% for the six months ended March 31, 2013. > The fund outdistanced the return of its benchmark, the Russell 3000 Value Index, and beat the average return of its peer funds. > Superior stock selection in the energy and materials sectors were the main reasons for the fund’s outperformance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 22 Trustees Approve Advisory Arrangement. 24 Glossary. 25 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard U.S. Value Fund 16.23% Russell 3000 Value Index 14.11 Multi-Cap Value Funds Average 14.21 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Value Fund $11.89 $13.49 $0.290 $0.000 1 Chairman’s Letter Dear Shareholder, The U.S stock market—particularly value stocks—continued to rise during the past six months, and Vanguard U.S. Value Fund returned 16.23%. The fund’s performance surpassed that of its benchmark, the Russell 3000 Value Index, by more than 2 percentage points and bested the average return of multi-cap value funds by more than 2 points. The fund’s advisor, Vanguard Equity Investment Group, relies on proprietary computer-driven analysis to identify stocks trading at prices perceived to be below the fundamental value of the underlying companies. Gains were broad-based, with holdings in nine of the fund’s ten industry sectors returning 12% or more; six of them returned 18% or more. The advisor’s selections in energy and materials were the most notable outperformers. Its consumer discretionary and information technology picks trailed their counterparts in the benchmark but still did well. Global equity markets delivered a powerful rally Global stocks advanced for the fifth straight month to finish the half-year ended March 31 with impressive gains. The Standard & Poor’s 500 Index closed at a record high on the period’s final business day after global financial markets in recent months shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. 2 Peter Westaway, Vanguard’s chief European economist, said that the latest developments in Europe had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” U.S. equities returned more than 11% as the economic recovery kept slowly building momentum; the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% in the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging markets stocks rose about 4%. Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the half-year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various times, it closed the period at about 1.85%. (Bond prices and yields move in opposite directions.) Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Value stocks handily outpaced their growth counterparts For the six-month period, value stocks— those generally considered out of favor with investors—handily outperformed their growth counterparts (as measured by the Russell 3000 Value and Growth Indexes). Vanguard U.S. Value Fund took full advantage of the surge in the value arena. The advisor’s sophisticated modeling identified stocks that collectively outdistanced those in its benchmark. The sector with the biggest impact on returns was also the fund’s largest. Its financial holdings, a traditional mainstay for value funds, rose about 18%, accounting for nearly one-third of its return. Within the sector, diversified financial services giants benefited from higher capital levels, improved lending conditions, and the strengthening of the U.S. housing market. Some of the biggest insurance companies recorded solid results as their diversified business lines, strong underwriting Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.29% 1.25% The fund expense ratio shown is from the prospectus dated January 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2013, the fund’s annualized expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Multi-Cap Value Funds. 4 performance, and economies of scale helped offset a high level of claims related to Hurricane Sandy. Energy and materials stocks did particularly well The fund’s second-largest sector, energy, was another notable performer. The advisor’s selections (+14%) essentially doubled the return of the energy firms listed in the benchmark, providing the largest margin of outperformance. Energy producers benefited from a 5.5% rise in the price of oil (as measured by the U.S.-based benchmark West Texas Intermediate) and a 31% boost in natural gas prices. Meanwhile, a bottleneck in getting growing North American oil production to refineries and ports helped lift profits for oil refining and distribution services. The fund’s second-smallest sector, materials, had the highest return—26%, far higher than the 6% posted by its benchmark counterpart. Chemical firms were among the fund’s strongest performers, including those that make vinyl-based building products, which are in growing demand because of the recent rise in U.S. construction. Only two sectors in the fund underper-formed the benchmark index, and both still delivered healthy gains. The advisor’s consumer discretionary stocks rose 18%, versus 20% for those in the benchmark, and technology stocks (+18%) slightly lagged the benchmark’s IT listings. For more about the advisor’s strategy and the fund’s positioning during the six months, see the Advisor’s Report that follows this letter. Our structure and culture can provide enduring advantages Investors sometimes ask whether it’s a contradiction that Vanguard, a champion of index investing, offers actively managed mutual funds. To understand how active funds fit into our philosophy, consider for a moment why indexing has proved its mettle: It’s a generally low-cost, tax-efficient way to build a diversified portfolio that lets you keep more of your fund’s returns. Because index funds seek to track the overall market or a segment of it, they typically cost much less to run than funds that are actively managed in an effort to outperform the market. And the less you pay for a fund, the more of its returns come back to you. The same principle—low cost—drives our approach to active funds, including those, like Vanguard U.S. Value Fund, that employ quantitative strategies that differ from traditional “fundamental” approaches. Key characteristics of Vanguard’s structure and culture—our mutual ownership, our large scale, a long-term perspective, and a rigorous oversight process—provide enduring advantages to our actively managed funds. 5 Investment insight Growth stocks versus value stocks: A case for both Growth and value stocks typically take turns outperforming each other. The chart here shows how they have switched off during the past 20 years in leading or lagging a broad market average. These two styles of investing are typically considered complementary—when growth is performing well, value typically isn’t, and vice versa. Very generally speaking, growth stocks represent companies that are expected to expand their businesses at a rapid pace, while value stocks typically represent more established, slower-growing companies. Which does better in the long run? Neither. Vanguard research has shown that there is no significant long-term difference in the risk/reward characteristics of growth and value stocks. But, because their performance can vary considerably over shorter time periods, a truly diversified portfolio should have exposure to both. Rolling 12-month return differences, 1993–2012 6 These enduring advantages don’t guarantee outperformance, of course. Even in those cases where an active stock fund outperforms over long periods, it doesn’t necessarily mean that investors earned more than the index results every year—or even every decade. And investors have no way of knowing beforehand which funds will outperform. But for those willing to accept the greater risks that come with active investing, we believe Vanguard’s combination of talented advisors and low costs can improve the odds. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 10, 2013 7 Advisor’s Report For the first half of the fiscal year ended March 31, 2013, Vanguard U.S. Value Fund returned a robust 16.23%, outpacing its benchmark, the Russell 3000 Value Index, by 2.12 percentage points. U.S. equities in general experienced above-average returns for the six months, and value-oriented stocks outgained their growth-oriented counterparts by more than 5 percentage points, returning 14.1% compared to growth stocks’ 8.5% (as measured by the Russell 3000 Value and Growth Indexes). Globally, developed markets, both in the United States and abroad, were the place to be, with returns over 11%. Emerging markets were up less than 4%. Performance within the benchmark index was broad-based, with nine out of ten sectors generating positive returns. Consumer discretionary, technology, and financial companies did best. Telecommunications was the only sector to post negative returns. Returns for the fourth quarter of 2012 and the first quarter of 2013 were strikingly different. The Russell 3000 Value Index rose a mere 1.7% for the last three months of 2012 as investors digested the impact of Hurricane Sandy and the election results and contemplated the potential repercussions of the pending “fiscal cliff.” Fortunately, Congress and the president reached an agreement early in the new year, averting the cliff and tax hikes that would likely have affected the anemic recovery. Investor fears seemed to abate and new money came into the U.S. equity market, helping to push multi-cap value stocks up over 12% for the first quarter of 2013. Over the last six months, volatility in equity returns declined relative to most of calendar 2012—a year in which volatility was driven in large part by global macro events including concerns about lackluster global economic growth, European and U.S. central bank actions, and the fiscal cliff. Although the United States is certainly not problem-free, our modest economic recovery is expected to continue. Corporate balance sheets remain strong, market liquidity is ample, housing data continue to improve, and unemployment statistics are moving in the right direction, albeit at a snail’s pace. For the six months, our modeling was very effective in identifying the outperformers from the underperformers within each industry group. Four of the five components we rely upon—valuation, quality, management decisions, and sentiment—made positive contributions. The growth component detracted slightly. Our stock selections outpaced the benchmark in eight out of ten sectors; selections within energy, materials, and industrials added the most to our relative returns. In energy, Marathon Petroleum, Valero Energy, and Western Refining were the top contributors. Within materials, Axiall Corp., Westlake Chemical, and Worthington Industries led, as did Delta Air Lines, Alaska Air Group, and Hertz Global in industrials. 8 Our selections in consumer discretionary and technology, however, detracted from relative performance, mostly because we either did not own or underweighted companies such as Ford, Time Warner, and Lowe’s in consumer discretionary and Yahoo, Hewlett Packard, and Dell in technology. Overweighted positions in Intel and IAC/Interactive Corp., which did not perform as expected, also hurt results. James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Vanguard Equity Investment Group April 12, 2013 U.S. Value Fund Fund Profile As of March 31, 2013 Portfolio Characteristics DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Number of Stocks 191 2,098 3,586 Median Market Cap $25.2B $31.9B $40.0B Price/Earnings Ratio 14.1x 16.3x 18.1x Price/Book Ratio 1.8x 1.6x 2.3x Return on Equity 11.5% 11.8% 16.6% Earnings Growth Rate 6.0% 4.2% 9.6% Dividend Yield 2.2% 2.3% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 63% — — Ticker Symbol VUVLX — — Expense Ratio 1 0.29% — — 30-Day SEC Yield 1.94% — — Short-Term Reserves 0.4% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Consumer Discretionary 8.7% 8.6% 12.4% Consumer Staples 7.4 7.0 9.5 Energy 14.8 15.1 10.1 Financials 27.9 28.3 17.3 Health Care 11.1 11.2 12.2 Industrials 10.0 9.4 11.1 Information Technology 7.2 7.1 17.4 Materials 3.7 3.7 3.8 Telecommunication Services 3.1 3.0 2.6 Utilities 6.1 6.6 3.6 Volatility Measures DJ U.S. Russell Total 3000 Market Value FA Index Index R-Squared 0.99 0.98 Beta 0.99 1.00 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 4.9% General Electric Co. Industrial Conglomerates 3.0 Chevron Corp. Integrated Oil & Gas 3.0 AT&T Inc. Integrated Telecommunication Services 2.8 Wells Fargo & Co. Diversified Banks 2.4 JPMorgan Chase & Co. Diversified Financial Services 2.4 Procter & Gamble Co. Household Products 1.9 Pfizer Inc. Pharmaceuticals 1.9 Berkshire Hathaway Inc. Property & Casualty Insurance 1.5 Cisco Systems Inc. Communications Equipment 1.4 Top Ten 25.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2013, the annualized expense ratio was 0.29%. 10 U.S. Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2002, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Inception One Five Ten Date Year Years Years U.S. Value Fund 6/29/2000 21.23% 5.57% 8.62% See Financial Highlights for dividend and capital gains information. 11 U.S. Value Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.1%) 1 Consumer Discretionary (8.6%) Comcast Corp. Class A 173,289 7,280 Macy’s Inc. 113,900 4,766 Gannett Co. Inc. 194,900 4,262 * PulteGroup Inc. 202,900 4,107 Marriott International Inc. Class A 87,800 3,708 Cooper Tire & Rubber Co. 138,500 3,554 Foot Locker Inc. 97,700 3,345 Dillard’s Inc. Class A 42,100 3,307 Brinker International Inc. 86,400 3,253 News Corp. Class A 103,900 3,171 * Liberty Media Corp. 27,900 3,114 Movado Group Inc. 91,600 3,070 Delphi Automotive plc 54,600 2,424 Time Warner Inc. 38,700 2,230 Expedia Inc. 30,100 1,806 American Eagle Outfitters Inc. 92,700 1,734 Home Depot Inc. 22,600 1,577 Lowe’s Cos. Inc. 39,000 1,479 Dana Holding Corp. 76,000 1,355 CBS Corp. Class B 27,700 1,293 Walt Disney Co. 22,300 1,267 Whirlpool Corp. 9,300 1,102 * General Motors Co. 35,000 974 Belo Corp. Class A 88,700 872 Gap Inc. 18,400 651 Ford Motor Co. 38,000 500 * Jack in the Box Inc. 11,300 391 H&R Block Inc. 8,000 235 66,827 Consumer Staples (7.3%) Procter & Gamble Co. 195,769 15,086 CVS Caremark Corp. 137,950 7,586 Philip Morris International Inc. 48,550 4,501 Altria Group Inc. 127,700 4,392 Market Value Shares ($000) Ingredion Inc. 53,600 3,876 * Dean Foods Co. 204,200 3,702 Energizer Holdings Inc. 35,700 3,560 Kroger Co. 103,100 3,417 * Pilgrim’s Pride Corp. 370,900 3,409 JM Smucker Co. 20,100 1,993 Clorox Co. 15,500 1,372 Kraft Foods Group Inc. 19,500 1,005 Reynolds American Inc. 18,800 837 Safeway Inc. 31,500 830 HJ Heinz Co. 8,500 614 Mondelez International Inc. Class A 5,068 155 56,335 Energy (14.7%) Exxon Mobil Corp. 421,200 37,954 Chevron Corp. 194,930 23,162 ConocoPhillips 165,190 9,928 Phillips 66 105,845 7,406 Marathon Petroleum Corp. 71,468 6,403 Valero Energy Corp. 128,940 5,865 Murphy Oil Corp. 74,500 4,748 Tesoro Corp. 78,700 4,608 HollyFrontier Corp. 89,200 4,589 Western Refining Inc. 103,300 3,658 Helmerich & Payne Inc. 48,400 2,938 Occidental Petroleum Corp. 22,000 1,724 Energy XXI Bermuda Ltd. 23,900 651 * Plains Exploration & Production Co. 9,200 437 114,071 Financials (27.6%) Wells Fargo & Co. 508,523 18,810 JPMorgan Chase & Co. 388,340 18,431 * Berkshire Hathaway Inc. Class B 109,700 11,431 Goldman Sachs Group Inc. 65,217 9,597 US Bancorp 235,400 7,987 Bank of America Corp. 598,676 7,292 12 U.S. Value Fund Market Value Shares ($000) Citigroup Inc. 154,861 6,851 State Street Corp. 100,800 5,956 Allstate Corp. 114,700 5,628 Discover Financial Services 124,700 5,592 * American International Group Inc. 139,700 5,423 Ameriprise Financial Inc. 68,500 5,045 SunTrust Banks Inc. 171,900 4,952 Fifth Third Bancorp 299,900 4,891 Travelers Cos. Inc. 55,200 4,647 Regions Financial Corp. 566,700 4,641 Lincoln National Corp. 134,700 4,393 PartnerRe Ltd. 44,700 4,162 Huntington Bancshares Inc. 550,400 4,068 Everest Re Group Ltd. 31,200 4,052 * American Capital Ltd. 266,100 3,884 Platinum Underwriters Holdings Ltd. 68,700 3,834 American Express Co. 52,500 3,542 Aflac Inc. 64,500 3,355 Allied World Assurance Co. Holdings AG 35,234 3,267 Ventas Inc. 42,500 3,111 Morgan Stanley 130,900 2,877 HCP Inc. 57,500 2,867 Vornado Realty Trust 33,100 2,769 Prologis Inc. 68,400 2,735 Weyerhaeuser Co. 77,400 2,429 CBOE Holdings Inc. 63,600 2,349 Kimco Realty Corp. 103,200 2,312 General Growth Properties Inc. 114,600 2,278 Axis Capital Holdings Ltd. 52,700 2,193 CBL & Associates Properties Inc. 75,400 1,779 Weingarten Realty Investors 56,400 1,779 Lexington Realty Trust 144,100 1,700 Federated Investors Inc. Class B 71,700 1,697 Webster Financial Corp. 69,000 1,674 Brandywine Realty Trust 112,200 1,666 * Realogy Holdings Corp. 33,500 1,636 Regency Centers Corp. 30,800 1,630 Omega Healthcare Investors Inc. 51,800 1,573 * Sunstone Hotel Investors Inc. 112,100 1,380 Nelnet Inc. Class A 38,300 1,295 Select Income REIT 48,770 1,290 * Howard Hughes Corp. 15,200 1,274 Simon Property Group Inc. 7,600 1,205 First American Financial Corp. 42,800 1,094 * World Acceptance Corp. 12,500 1,073 Market Value Shares ($000) Bank of New York Mellon Corp. 27,200 761 Piedmont Office Realty Trust Inc. Class A 34,900 684 National Retail Properties Inc. 8,700 315 Protective Life Corp. 8,500 304 First Industrial Realty Trust Inc. 15,500 266 213,726 Health Care (11.0%) Pfizer Inc. 517,925 14,947 Johnson & Johnson 125,150 10,204 Merck & Co. Inc. 212,401 9,395 Eli Lilly & Co. 118,600 6,735 Cigna Corp. 85,500 5,333 * CareFusion Corp. 126,500 4,426 AbbVie Inc. 102,200 4,168 Omnicare Inc. 101,900 4,149 Becton Dickinson and Co. 42,000 4,016 Abbott Laboratories 104,400 3,687 * Mylan Inc. 119,400 3,455 * Charles River Laboratories International Inc. 71,300 3,156 Select Medical Holdings Corp. 344,000 3,096 * Covance Inc. 34,400 2,557 Zimmer Holdings Inc. 31,700 2,384 Medtronic Inc. 43,000 2,019 UnitedHealth Group Inc. 20,900 1,196 * ICU Medical Inc. 6,700 395 85,318 Industrials (9.9%) General Electric Co. 1,015,540 23,479 Northrop Grumman Corp. 69,400 4,868 Raytheon Co. 78,900 4,639 * Delta Air Lines Inc. 271,400 4,481 Boeing Co. 51,500 4,421 Textron Inc. 146,100 4,355 * Alaska Air Group Inc. 64,300 4,113 * Hertz Global Holdings Inc. 183,100 4,076 Ingersoll-Rand plc 71,900 3,955 * Terex Corp. 109,900 3,783 Lockheed Martin Corp. 35,600 3,436 Triumph Group Inc. 40,300 3,164 ^ RR Donnelley & Sons Co. 262,200 3,159 Cintas Corp. 47,100 2,078 Avery Dennison Corp. 47,500 2,046 Manpower Inc. 6,500 369 76,422 Information Technology (7.1%) Cisco Systems Inc. 512,100 10,708 * Symantec Corp. 214,400 5,291 Texas Instruments Inc. 128,600 4,563 13 U.S. Value Fund Market Value Shares ($000) Computer Sciences Corp. 89,600 4,411 Western Digital Corp. 85,700 4,309 Hewlett-Packard Co. 177,700 4,236 Motorola Solutions Inc. 58,442 3,742 * LSI Corp. 411,800 2,792 * Freescale Semiconductor Ltd. 159,503 2,375 Booz Allen Hamilton Holding Corp. 168,200 2,261 * CACI International Inc. Class A 33,500 1,939 * Arris Group Inc. 105,800 1,817 Harris Corp. 39,100 1,812 * Brocade Communications Systems Inc. 280,100 1,616 Anixter International Inc. 12,900 902 Maxim Integrated Products Inc. 20,200 659 Intel Corp. 17,300 378 * CoreLogic Inc. 14,600 378 CA Inc. 13,600 342 Applied Materials Inc. 14,800 199 54,730 Materials (3.7%) LyondellBasell Industries NV Class A 82,800 5,240 Worthington Industries Inc. 130,400 4,040 Axiall Corp. 63,300 3,935 CF Industries Holdings Inc. 20,600 3,922 Westlake Chemical Corp. 40,400 3,777 * Chemtura Corp. 149,800 3,237 * Louisiana-Pacific Corp. 145,100 3,134 Huntsman Corp. 65,300 1,214 28,499 Telecommunication Services (3.1%) AT&T Inc. 585,210 21,471 Verizon Communications Inc. 48,402 2,379 23,850 Utilities (6.1%) Public Service Enterprise Group Inc. 148,600 5,103 PG&E Corp. 113,000 5,032 Edison International 98,400 4,951 DTE Energy Co. 65,600 4,483 Ameren Corp. 121,500 4,255 Market Value Shares ($000) American Water Works Co. Inc. 100,400 4,161 Pinnacle West Capital Corp. 69,800 4,041 PNM Resources Inc. 167,100 3,892 NV Energy Inc. 193,500 3,876 Portland General Electric Co. 100,200 3,039 AES Corp. 166,400 2,092 CMS Energy Corp. 70,300 1,964 Duke Energy Corp. 5,200 377 47,266 Total Common Stocks (Cost $640,488) Temporary Cash Investments (1.4%) 1 Money Market Fund (1.3%) Vanguard Market Liquidity Fund, 0.147% 10,300,957 10,301 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) 4 Federal Home Loan Bank Discount Notes, 0.139%, 5/29/13 200 200 Freddie Mac Discount Notes, 0.130%, 9/16/13 200 200 400 Total Temporary Cash Investments (Cost $10,701) Total Investments (100.5%) (Cost $651,189) Other Assets and Liabilities (-0.5%) Other Assets 2,955 Liabilities 3 (6,996) (4,041) Net Assets (100%) Applicable to 57,336,794 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 14 U.S. Value Fund At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 798,438 Undistributed Net Investment Income 1,021 Accumulated Net Realized Losses (152,356) Unrealized Appreciation (Depreciation) Investment Securities 126,556 Futures Contracts 45 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $952,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $1,027,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 15 U.S. Value Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Dividends 9,074 Interest 1 4 Security Lending 36 Total Income 9,114 Expenses The Vanguard Group—Note B Investment Advisory Services 254 Management and Administrative 613 Marketing and Distribution 50 Custodian Fees 6 Shareholders’ Reports 5 Trustees’ Fees and Expenses 1 Total Expenses 929 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 29,568 Futures Contracts 224 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 61,030 Futures Contracts 77 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $4,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 U.S. Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 8,185 13,374 Realized Net Gain (Loss) 29,792 39,149 Change in Unrealized Appreciation (Depreciation) 61,107 90,858 Net Increase (Decrease) in Net Assets Resulting from Operations 99,084 143,381 Distributions Net Investment Income (14,975) (10,489) Realized Capital Gain — — Total Distributions (14,975) (10,489) Capital Share Transactions Issued 174,101 104,396 Issued in Lieu of Cash Distributions 14,320 9,952 Redeemed (100,824) (99,683) Net Increase (Decrease) from Capital Share Transactions 87,597 14,665 Total Increase (Decrease) 171,706 147,557 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $1,021,000 and $7,811,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 U.S. Value Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .154 . 276 1 .207 .165 .200 .270 1 Net Realized and Unrealized Gain (Loss) on Investments 1.736 2.632 (.112) . 455 (1.702) (3.180) Total from Investment Operations 1.890 2.908 . 095 . 620 (1.502) (2.910) Distributions Dividends from Net Investment Income (. 290) (. 218) (.175) (.180) (. 298) (. 350) Distributions from Realized Capital Gains — (1.510) Total Distributions (. 290) (. 218) (.175) (.180) (. 298) (1.860) Net Asset Value, End of Period Total Return 2 16.23% 32.10% 0.89% 7.09% -13.68% -20.65% Ratios/Supplemental Data Net Assets, End of Period (Millions) $774 $602 $454 $486 $520 $727 Ratio of Total Expenses to Average Net Assets 3 0.29% 0.29% 0.29% 0.41% 0.52% 0.37% Ratio of Net Investment Income to Average Net Assets 2.55% 2.54% 1.95% 1.74% 2.38% 2.18% Portfolio Turnover Rate 63% 69% 60% 73% 74% 86% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.04% for fiscal 2010, 0.09% for fiscal 2009, and (0.02%) for fiscal 2008. Performance-based investment advisory fees did not apply after fiscal 2010. See accompanying Notes, which are an integral part of the Financial Statements. 18 U.S. Value Fund Notes to Financial Statements Vanguard U.S. Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended March 31, 2013, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 19 U.S. Value Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2013, the fund had contributed capital of $90,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.04% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 767,044 — — Temporary Cash Investments 10,301 400 — Futures Contracts—Assets 1 19 — — Total 777,364 400 — 1 Represents variation margin on the last day of the reporting period. D. At March 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2013 69 5,391 24 S&P 500 Index June 2013 3 1,172 21 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 20 U.S. Value Fund E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $182,634,000 to offset future net capital gains of $28,343,000 through September 30, 2017, and $154,291,000 through September 30, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At March 31, 2013, the cost of investment securities for tax purposes was $651,189,000. Net unrealized appreciation of investment securities for tax purposes was $126,556,000, consisting of unrealized gains of $133,458,000 on securities that had risen in value since their purchase and $6,902,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended March 31, 2013, the fund purchased $281,688,000 of investment securities and sold $204,029,000 of investment securities, other than temporary cash investments. G. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 13,723 9,455 Issued in Lieu of Cash Distributions 1,207 1,011 Redeemed (8,223) (9,258) Net Increase (Decrease) in Shares Outstanding 6,707 1,208 H. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 21 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 22 Six Months Ended March 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During U.S. Value Fund 9/30/2012 3/31/2013 Period Based on Actual Fund Return $1,000.00 $1,162.31 $1.56 Based on Hypothetical 5% Yearly Return 1,000.00 1,023.49 1.46 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.29%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 23 Trustees Approve Advisory Arrangement The board of trustees of Vanguard U.S. Value Fund has renewed the fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Equity Investment Group—serves as the investment advisor for the fund. The board determined that continuing the fund’s internalized management structure was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services since Vanguard began managing the fund in 2008, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the performance of the fund, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board also concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 24 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 25 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 26 This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com CFA ® is a trademark owned by CFA Institute. Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q1242 052013 Semiannual Report | March 31, 2013 Vanguard Capital Value Fund > Vanguard Capital Value Fund returned 20.58% for the six months ended March 31, 2013. > The fund’s result exceeded that of its benchmark index and the average result of its peer funds by more than 6 percentage points. > Strong stock choices, notably in the financial sector, boosted the fund’s performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 23 Trustees Approve Advisory Agreement. 25 Glossary. 26 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard Capital Value Fund 20.58% Russell 3000 Value Index 14.11 Multi-Cap Value Funds Average 14.21 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Capital Value Fund $10.58 $12.53 $0.199 $0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Capital Value Fund returned 20.58% for the six months ended March 31, 2013, with resurgent bank stocks helping to drive the advance. The fund’s result exceeded that of its benchmark, the Russell 3000 Value Index, as well as the average return of its multi-capitalization value fund peers; both comparative standards returned about 14%. Investors appeared willing to embrace risk during the half-year, an environment that typically favors the Capital Value Fund’s aggressive approach. But keep in mind that, historically, there have been wide gaps—both positive and negative—between the fund’s performance and that of its benchmark and peers. Wellington Management, the fund’s advisor, looks for stocks that it believes have unrecognized value, and it pursues its quest with broad flexibility. We believe this strategy creates the opportunity for meaningful outperformance over the long term, but volatility is inevitable along the way. For example, for the six months ended September 30, 2012, the fund returned about –4%, underperforming its comparative standards. 2 Global equity markets delivered a powerful rally Global stocks advanced for the fifth straight month to finish the half-year ended March 31 with impressive gains. The Standard & Poor’s 500 Index closed at a record high on the period’s final business day after global financial markets in recent months shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. Peter Westaway, Vanguard’s chief European economist, said that the latest developments in Europe had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” U.S. equities returned more than 11% as the economic recovery kept slowly building momentum; the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% in the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging markets stocks rose about 4%. Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the half-year as U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year Treasury note increased during the six months and topped 2.00% at various times, it closed the period at 1.85%. (Bond prices and yields move in opposite directions.) Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Holdings in bank stocks buoyed fund’s performance The period got off to a rocky start in October, when the Capital Value Fund notched a negative return amid investor disappointment over third-quarter corporate earnings. But the fund rebounded in November and went on to post five consecutive monthly gains. Financial Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Capital Value Fund 0.47% 1.25% The fund expense ratio shown is from the prospectus dated January 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2013, the fund’s annualized expense ratio was 0.31%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Multi-Cap Value Funds. 4 stocks, the largest sector allocation during the half-year, contributed the most to the advance, returning about 29%. Banking giants benefited from higher capital levels, improved lending conditions, and the recovering U.S. housing market. The robust showing for banks was a striking turnaround from the days of the 2008–2009 financial crisis, when the survival of even the largest institutions was threatened. Financial stocks, however, were by no means alone in performing well during the period. The advisor had success almost across the board, with gains for all ten industry sectors. Highlights included the fund’s energy holdings, including oil exploration and refining companies. The fund was helped by its lack of exposure to giant oil companies, whose stocks lagged the broader market. Retailers’ stocks were another strong point as indications of an improving economy seemed to persuade consumers to open their wallets. Although disappointments were limited, the fund was hurt by setbacks for a handful of holdings in materials and information technology. The Advisor’s Report that follows this letter provides additional details about the fund’s management during the half-year. Low cost and talent drive successful active management Investors sometimes ask whether it’s a contradiction that Vanguard, a champion of index investing, offers actively managed mutual funds. To understand how active funds fit into our philosophy, consider for a moment why indexing has proved its mettle: It’s a generally low-cost, tax-efficient way to build a diversified portfolio that lets you keep more of your fund’s returns. Because index funds seek to track the overall market or a segment of it, they typically cost much less to run than funds that are actively managed in an effort to outperform the market. And the less you pay for a fund, the more of its returns come back to you. The same principle—low cost—drives our approach to active funds. The other essential ingredient is talent. Some wonder how we can afford to hire top active managers when we place such importance on keeping investing costs low. The answer lies in five key characteristics of Vanguard’s structure and culture: our mutual ownership, our large scale, performance incentives aligned with investors’ interests, a long-term perspective, and a rigorous oversight process, which I lead. (You can read more about our approach in The Case for Vanguard Active Management: Solving the Low-Cost/Top-Talent Paradox? at vanguard.com/research.) 5 These enduring advantages don’t guarantee outperformance, of course. Even in those cases in which an active stock fund outperforms over long periods, it doesn’t necessarily mean that investors earned more than the index results every year—or even every decade. And investors have no way of knowing beforehand which funds will outperform. But for those willing to accept the greater risks that come with active investing, we believe that Vanguard’s combination of talented advisors and low costs can improve the odds. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 10, 2013 6 Advisor’s Report For the half-year ended March 31, 2013, the Capital Value Fund returned 20.58%, reflecting the combined results of two managers at your fund’s investment advisor, Wellington Management Company, llp . The use of two managers who independently oversee separate portions of the portfolio provides exposure to distinct, yet complementary, investment approaches, enhancing the diversification of your fund. It is not uncommon for different managers to have different views about individual securities or the broader investment environment. The managers have prepared a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These comments were prepared on April 16, 2013. Portfolio Manager: Peter I. Higgins, CFA Senior Vice President Our investment approach is to identify stocks that possess considerable upside potential because of compelling valuation characteristics, along with catalysts that we believe could unlock that potential within 12 to 18 months. We often employ a contrarian approach that seeks to exploit inefficiencies in the market. We try to anticipate change, both positive and negative, that could affect our investment thesis. We believe that in the short term, markets can be quite irrational, and so our trading activity tries to capture some of these anomalies. We do not try to mimic any index; instead, our goal is to substantially outperform the market in the intermediate to longer term. In the months leading up to the half-year ended March 31, fears of the debt crisis spreading in Europe and uncertainty about the U.S. presidential election and federal budget debate grabbed headlines. This unsettled financial markets and led investors to navigate toward less volatile and “safer” stocks—a challenging environment for our investment style. After the election, however, investors grew more comfortable with the idea that the world was not coming to an end. Stock picking played a much greater role in the six months ended March 31. The risk-on/risk-off mantra that had driven market returns for some time took a backseat. Our stock picking was rewarded during this period, resulting in strong performance. Our strongest stock selection came in the consumer discretionary, information technology, and energy sectors. By contrast, our results in materials and health care were weaker. Within the consumer discretionary sector, Fifth & Pacific and Pandora Media led performance. Fifth & Pacific’s gains were driven by the exceptional growth of the fashion company’s leading brand, Kate Spade. Although we have trimmed our position in light of recent gains, we still hold Fifth & Pacific, as we believe that the market underappreciates its growth prospects and earnings power. Pandora Media is the dominant internet radio service and it is experiencing 7 phenomenal growth. We believe that the market fails to appreciate its longer-term earnings power, and so Pandora remains a core holding. Within information technology, Micron Technology and Acme Packet performed strongly for us. Micron’s gains followed the announcement of a good quarter, but we think the stock continues to have a lot of upside as the dynamic random-access memory, or DRAM, industry consolidates, bringing healthier and more rational supply and demand along with better pricing. Acme Packet’s shares surged after it was announced that Oracle had acquired the company at a significant premium. Among energy stocks, refiners Valero Energy and Tesoro appreciated sharply as earnings substantially surpassed expectations and each company demonstrated a commitment to returning capital to shareholders. Cobalt International Energy, a U.S.-based oil-focused exploration and production company, also performed well. Cobalt announced an oil discovery at a well in the deepwater Gulf of Mexico. The company also indicated that well results were in line with the pre-drill estimate, sending the stock higher. The materials sector was one of our worst performers, largely because of our holdings in rare-earth miner Molycorp. The company is finishing development of what should be the world’s lowest-cost rare-earth mine; that should enable it to generate strong earnings. We did not correctly anticipate the cost overruns that led Molycorp to have to raise more capital. Despite our disappointment with Molycorp, we continue to hold the stock, as it has considerable potential. Gold stocks also detracted from our results as the price of gold retreated from its highs and investors sought out less defensive assets. Even so, we have kept several gold-related stocks, including Barrick Gold and Continental Gold, as the valuations are extremely attractive and they remain out of favor. Our holding in department store operator J.C. Penney also hurt performance. The stock declined amid soft earnings attributed to low customer traffic and low margins from difficulty completing a change in strategy. We sold our holdings shortly after the half-year concluded. As of the end of the period, our largest sector overweightings were in consumer discretionary, materials, and energy. Within materials, Methanex is quite compelling because of favorable supply-demand dynamics in methanol. And in energy, exploration-stage companies Cobalt International Energy and Karoon Gas Australia have massive potential reserves that are starting to be recognized as the companies drill their more promising prospects. Our weighting in technology decreased during the period as we eliminated our holdings in Apple and Acme Packet. Our outlook on the opportunities in the market is constructive. We believe that fundamental stock selection, as opposed to wild market gyrations driven by appetites 8 for risk, will play a much greater role in market returns. The so-called higher-risk stocks are attractive, having lagged the broader market over the past few years on fears of widening economic crises. We believe that many stocks and sectors are discounting a lot of bad news. Investors generally remain on edge and are reluctant to embrace risk or controversy, real or perceived. This backdrop should enable us to find inefficiently priced stocks with identifiable catalysts. We continue to seek out companies with strong long-term growth that the market doesn’t recognize. Portfolio Manager: David W. Palmer, CFA Senior Vice President Our portion of the fund focuses on stocks that trade at a discounted multiple to the broad market, based either on current earnings or on those we expect within a reasonable investment time horizon. Our approach seeks companies with pronounced negative sentiment, controversy, or perceived event risk that, through fundamental research and analysis, we find to be temporary or overstated. Because individual holdings can be out of phase with the market for extended periods, we seek to build a portfolio of stocks that have unique drivers, diversified across capitalization sizes and industries. Stock indexes rallied strongly during the half-year, powering through trouble spots that had been considered major obstacles, including the U.S. presidential election, the federal budget cuts known as the sequester, European and Chinese economic softness, and rising personal tax rates. Corporations as a whole remain cautious in their hiring and capital spending plans, and equity markets have generally rewarded companies that are prioritizing spending discipline and cash returns to shareholders over those that are investing aggressively for growth. Consensus 2013 and 2014 earnings forecasts for the Standard & Poor’s 500 Index have maintained a slow descent, though recently that trajectory has flattened. Economically sensitive sectors, including consumer discretionary, technology, and financials, led the market higher. The commodity-driven energy and materials sectors fell behind, however, amid concerns about the level of growth in demand, particularly in China. Our base assumption is that the economy will be somewhat tentative and jittery in the near term, with some consequent disappointments in cyclical profits, but then accelerate into the second half of this calendar year and through 2014. We believe the portfolio retains a constructive exposure to this scenario, but we remain mindful of the many ways reality can diverge from expectations. Acknowledging the real risks for a negative sentiment shift has led us to trim positions into strength among the non-investment-grade and more financially leveraged holdings. Among the noteworthy contributors to performance, Unum Group, a group benefits and disability insurer, regained favor with investors as it returned to 9 modest unit growth in its core operations and allayed market fears of a write-down in its long-term care division. Unum’s efforts to attain higher pricing on long-term care policies through the state review process mitigates the negative effects of lower interest rates on the investment portfolio, allowing investors to focus on the stock’s low earnings multiple and high cash return through buybacks and dividends. Best Buy, the electronics and appliance retailer, rewarded an opportunistic purchase, as an above-expectations earnings report for the holidays and an aggressive cost-cutting strategy from the new chief financial officer led many analysts to upgrade the stock and held out the prospect of a turning point in the multiyear erosion of Best Buy’s margins and profit. Stock selection within the portfolio was strongest in the financial, industrial, and energy sectors and weakest in technology. Two technology holdings—VeriFone Systems, an electronic payment terminals vendor, and money-transfer provider Western Union—hurt performance, partly offsetting favorable stock picks elsewhere. Both companies were widely perceived to have fully penetrated market share in declining markets. This led to inexpensive valuation metrics—but also a lack of investor support when each company stumbled in execution. As of the end of the period, we retained positions in both stocks, but we recognize that it may take an extended period of improved results to rehabilitate their earnings multiples. As always, we aim to offer Capital Value shareholders a diversified portfolio of contrarian opportunities, representing solid long-term fundamentals at a valuation discount to the broad market. We believe the portfolio offers attractive risk-reward. Our purchases over the half-year of PNC Financial, cigarette maker Imperial Tobacco, commercial and defense aircraft manufacturer Boeing, video game developer Activision Blizzard, and offshore rig equipment provider National Oilwell Varco reflect our practice of buying during periods when short-term issues or negative momentum may tempt investors to sell valuable properties at bargain prices. 10 Capital Value Fund Fund Profile As of March 31, 2013 Portfolio Characteristics DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Number of Stocks 146 2,098 3,586 Median Market Cap $9.4B $31.9B $40.0B Price/Earnings Ratio 23.5x 16.3x 18.1x Price/Book Ratio 1.7x 1.6x 2.3x Return on Equity 9.1% 11.8% 16.6% Earnings Growth Rate 5.0% 4.2% 9.6% Dividend Yield 1.3% 2.3% 2.0% Foreign Holdings 13.0% 0.0% 0.0% Turnover Rate (Annualized) 125% — — Ticker Symbol VCVLX — — Expense Ratio 1 0.47% — — 30-Day SEC Yield 0.98% — — Short-Term Reserves 1.2% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total 3000 Market Value FA Fund Index Index Consumer Discretionary 13.8% 8.6% 12.4% Consumer Staples 5.1 7.0 9.5 Energy 16.1 15.1 10.1 Financials 19.5 28.3 17.3 Health Care 11.4 11.2 12.2 Industrials 7.8 9.4 11.1 Information Technology 12.8 7.1 17.4 Materials 8.8 3.7 3.8 Telecommunication Services 0.5 3.0 2.6 Utilities 4.2 6.6 3.6 Volatility Measures DJ U.S. Russell Total 3000 Market Value FA Index Index R-Squared 0.93 0.95 Beta 1.34 1.37 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Cobalt International Oil & Gas Exploration Energy Inc. & Production 3.6% Wells Fargo & Co. Diversified Banks 2.0 Micron Technology Inc. Semiconductors 2.0 JPMorgan Chase & Co. Diversified Financial Services 1.8 Merck & Co. Inc. Pharmaceuticals 1.7 Pandora Media Inc. Broadcasting 1.7 American International Group Inc. Multi-line Insurance 1.7 E*TRADE Financial Investment Banking Corp. & Brokerage 1.7 Vertex Pharmaceuticals Inc. Biotechnology 1.6 Fifth & Pacific Cos. Inc. Apparel, Accessories & Luxury Goods 1.5 Top Ten 19.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2013, the annualized expense ratio was 0.31%. 11 Capital Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2002, Through March 31, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 Inception One Five Ten Date Year Years Years Capital Value Fund 12/17/2001 15.55% 9.36% 10.00% See Financial Highlights for dividend and capital gains information. 12 Capital Value Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.0%) Consumer Discretionary (13.5%) * Pandora Media Inc. 1,097,390 15,539 * Fifth & Pacific Cos. Inc. 732,892 13,837 GameStop Corp. Class A 460,910 12,892 Abercrombie & Fitch Co. 208,860 9,649 *,^ Tesla Motors Inc. 226,050 8,565 * Aeropostale Inc. 540,000 7,344 *,^ Deckers Outdoor Corp. 118,090 6,576 Dana Holding Corp. 362,575 6,465 *,^ Vera Bradley Inc. 272,900 6,449 Best Buy Co. Inc. 284,300 6,297 * Tempur-Pedic International Inc. 105,685 5,245 * Apollo Group Inc. Class A 268,000 4,660 DeVry Inc. 112,400 3,569 Men’s Wearhouse Inc. 95,200 3,181 * General Motors Co. 109,700 3,052 Kohl’s Corp. 61,000 2,814 Ford Motor Co. 206,000 2,709 JC Penney Co. Inc. 148,900 2,250 *,1 Allstar Co-Invest LLC Private Placement NA 2,219 *,1 Buck Holdings LP Private Placement NA 1,617 124,929 Consumer Staples (5.1%) * Green Mountain Coffee Roasters Inc. 224,160 12,723 Molson Coors Brewing Co. Class B 180,300 8,822 Imperial Tobacco Group plc 211,576 7,400 * Monster Beverage Corp. 154,060 7,355 Maple Leaf Foods Inc. 463,800 6,273 Archer-Daniels-Midland Co. 131,900 4,449 47,022 Energy (15.9%) * Cobalt International Energy Inc. 1,191,945 33,613 Halliburton Co. 293,435 11,858 Market Value Shares ($000) * Southwestern Energy Co. 314,100 11,703 * McDermott International Inc. 751,125 8,255 Canadian Natural Resources Ltd. 241,400 7,756 Anadarko Petroleum Corp. 84,400 7,381 * Superior Energy Services Inc. 283,190 7,355 * Karoon Gas Australia Ltd. 1,252,469 6,767 QEP Resources Inc. 199,400 6,349 * Newfield Exploration Co. 268,100 6,011 National Oilwell Varco Inc. 81,500 5,766 Baker Hughes Inc. 122,600 5,690 Chesapeake Energy Corp. 269,960 5,510 Peabody Energy Corp. 229,900 4,862 Trican Well Service Ltd. 241,900 3,548 CONSOL Energy Inc. 103,600 3,486 Pioneer Natural Resources Co. 26,100 3,243 Tesoro Corp. 48,410 2,834 Inpex Corp. 431 2,289 Valero Energy Corp. 50,125 2,280 * Lone Pine Resources Inc. 420,700 505 147,061 Financials (19.4%) Wells Fargo & Co. 500,400 18,510 JPMorgan Chase & Co. 340,690 16,169 * American International Group Inc. 398,500 15,470 * E*TRADE Financial Corp. 1,426,095 15,273 Bank of America Corp. 1,112,632 13,552 Citigroup Inc. 294,895 13,046 Unum Group 380,200 10,741 * IntercontinentalExchange Inc. 65,800 10,730 PNC Financial Services Group Inc. 134,000 8,911 Reinsurance Group of America Inc. Class A 137,400 8,199 Principal Financial Group Inc. 233,000 7,929 13 Capital Value Fund Market Value Shares ($000) NASDAQ OMX Group Inc. 181,400 5,859 Ameriprise Financial Inc. 73,975 5,448 Julius Baer Group Ltd. 135,216 5,270 Boston Properties Inc. 48,400 4,891 MetLife Inc. 123,900 4,711 BlackRock Inc. 15,600 4,007 Equity Lifestyle Properties Inc. 51,300 3,940 Hatteras Financial Corp. 141,500 3,881 StanCorp Financial Group Inc. 53,500 2,288 178,825 Health Care (11.3%) Merck & Co. Inc. 364,900 16,140 * Vertex Pharmaceuticals Inc. 261,040 14,352 Roche Holding AG 45,985 10,720 * Hologic Inc. 460,645 10,411 Aetna Inc. 184,700 9,442 Medtronic Inc. 156,700 7,359 Agilent Technologies Inc. 170,900 7,173 * WuXi PharmaTech Cayman Inc. ADR 310,600 5,336 * Almirall SA 419,758 5,259 * Therapeutics MD Inc. 2,415,071 4,347 Warner Chilcott plc Class A 292,500 3,963 Daiichi Sankyo Co. Ltd. 139,000 2,680 UnitedHealth Group Inc. 43,300 2,477 * AVANIR Pharmaceuticals Inc. 861,200 2,360 *,^ Arena Pharmaceuticals Inc. 284,800 2,338 * Novavax Inc. Warrants Exp. 08/31/2013 401,850 108 104,465 Industrials (7.7%) Boeing Co. 82,000 7,040 * United Continental Holdings Inc. 181,845 5,821 KBR Inc. 174,925 5,612 Knight Transportation Inc. 346,800 5,584 United Parcel Service Inc. Class B 62,600 5,377 * Hertz Global Holdings Inc. 235,515 5,243 *,^ Polypore International Inc. 128,755 5,173 Knoll Inc. 234,200 4,246 Masco Corp. 197,000 3,989 * General Cable Corp. 91,300 3,344 * Meritor Inc. 669,970 3,169 Dover Corp. 38,600 2,813 L-3 Communications Holdings Inc. 34,600 2,800 PACCAR Inc. 54,000 2,730 Toll Holdings Ltd. 394,942 2,447 AGCO Corp. 43,900 2,288 Market Value Shares ($000) * Spirit Airlines Inc. 73,930 1,875 AirAsia Bhd. 1,782,855 1,629 71,180 Information Technology (12.7%) * Micron Technology Inc. 1,844,935 18,412 Cisco Systems Inc. 508,300 10,628 * JDS Uniphase Corp. 658,850 8,809 * SanDisk Corp. 141,720 7,795 Jabil Circuit Inc. 347,700 6,425 Booz Allen Hamilton Holding Corp. 432,267 5,810 * Teradyne Inc. 357,500 5,799 * Alcatel-Lucent ADR 4,280,050 5,692 Activision Blizzard Inc. 333,300 4,856 * Juniper Networks Inc. 257,800 4,780 Seagate Technology plc 121,600 4,446 * EMC Corp. 181,900 4,346 Western Union Co. 274,800 4,133 * VeriFone Systems Inc. 192,700 3,985 * Google Inc. Class A 4,900 3,891 Intel Corp. 172,600 3,771 * Check Point Software Technologies Ltd. 68,000 3,195 * Arrow Electronics Inc. 61,800 2,510 Oracle Corp. 68,400 2,212 * TiVo Inc. 168,035 2,082 *,^ GT Advanced Technologies Inc. 572,600 1,884 Harris Corp. 37,100 1,719 117,180 Materials (8.7%) Barrick Gold Corp. 382,500 11,246 Methanex Corp. 257,255 10,452 Mosaic Co. 120,900 7,207 *,^ Molycorp Inc. 1,305,670 6,789 * Continental Gold Ltd. 967,315 6,209 Walter Energy Inc. 184,025 5,245 Cabot Corp. 148,570 5,081 Rock Tenn Co. Class A 54,200 5,029 * Norbord Inc. 141,200 4,807 Celanese Corp. Class A 97,125 4,278 Reliance Steel & Aluminum Co. 58,500 4,163 EI du Pont de Nemours & Co. 62,400 3,068 * SunCoke Energy Inc. 176,500 2,882 AuRico Gold Inc. 308,700 1,942 International Paper Co. 37,700 1,756 * Louisiana-Pacific Corp. 17,235 372 80,526 Telecommunication Services (0.5%) Vodafone Group plc 1,752,754 4,974 Utilities (4.2%) NRG Energy Inc. 470,400 12,461 Entergy Corp. 118,900 7,519 14 Capital Value Fund Market Value Shares ($000) * Calpine Corp. 326,900 6,734 Xcel Energy Inc. 155,300 4,613 Snam SPA 984,929 4,499 UGI Corp. 64,700 2,484 38,310 Total Common Stocks (Cost $797,769) Temporary Cash Investments (2.5%) Money Market Fund (1.3%) 2,3 Vanguard Market Liquidity Fund, 0.147% 11,950,600 11,951 Face Amount ($000) Repurchase Agreements (1.2%) Credit Suisse Securities (USA), LLC 0.180%, 4/1/13 (Dated 3/28/13, Repurchase Value $9,200,000, collateralized by U.S. Treasury Note/Bond, 3.000%, 5/15/42) 9,200 9,200 Deutsche Bank Securities, Inc. 0.250%, 4/1/13 (Dated 3/28/13, Repurchase Value $2,200,000, collateralized by Federal National Mortgage Assn., 4.000%, 12/1/40) 2,200 2,200 11,400 Total Temporary Cash Investments (Cost $23,351) Total Investments (101.5%) (Cost $821,120) Market Value ($000) Other Assets and Liabilities (-1.5%) Other Assets 9,581 Liabilities 3 (23,729) (14,148) Net Assets (100%) Applicable to 73,689,060 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 783,513 Undistributed Net Investment Income 698 Accumulated Net Realized Gains 22,767 Unrealized Appreciation (Depreciation) Investment Securities 116,703 Foreign Currencies (6) Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $11,328,000. 1 Restricted securities totaling $3,836,000, representing 0.4% of net assets. Shares not applicable for these private placements. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $11,951,000 of collateral received for securities on loan. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 15 Capital Value Fund Statement of Operations Six Months Ended March 31, 2013 ($000) Investment Income Income Dividends 1 5,328 Interest 8 Security Lending 268 Total Income 5,604 Expenses Investment Advisory Fees—Note B Basic Fee 843 Performance Adjustment (575) The Vanguard Group—Note C Management and Administrative 802 Marketing and Distribution 63 Custodian Fees 24 Shareholders’ Reports 5 Trustees’ Fees and Expenses 1 Total Expenses 1,163 Expenses Paid Indirectly (16) Net Expenses 1,147 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 50,712 Foreign Currencies (12) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 86,148 Foreign Currencies 1 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $107,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 Capital Value Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 4,457 9,699 Realized Net Gain (Loss) 50,700 (21,451) Change in Unrealized Appreciation (Depreciation) 86,149 160,815 Net Increase (Decrease) in Net Assets Resulting from Operations 141,306 149,063 Distributions Net Investment Income (11,996) (6,793) Realized Capital Gain — (9,510) Total Distributions (11,996) (16,303) Capital Share Transactions Issued 231,966 155,566 Issued in Lieu of Cash Distributions 11,409 15,495 Redeemed (107,557) (258,010) Net Increase (Decrease) from Capital Share Transactions 135,818 (86,949) Total Increase (Decrease) 265,128 45,811 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $698,000 and $7,254,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Capital Value Fund Financial Highlights Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .079 .155 .109 .066 .046 .090 Net Realized and Unrealized Gain (Loss) on Investments 2.070 2.075 (1.054) .987 1.883 (5.304) Total from Investment Operations 2.149 2.230 (.945) 1.053 1.929 (5.214) Distributions Dividends from Net Investment Income (.199) (.100) (.085) (.033) (.079) (.130) Distributions from Realized Capital Gains — (.140) — — — (1.426) Total Distributions (.199) (.240) (.085) (.033) (.079) (1.556) Net Asset Value, End of Period Total Return 1 20.58% 26.50% -10.00% 12.26% 29.47% -42.40% Ratios/Supplemental Data Net Assets, End of Period (Millions) $924 $659 $613 $693 $743 $359 Ratio of Total Expenses to Average Net Assets 2 0.31% 0.47% 0.58% 0.44% 0.45% 0.45% Ratio of Net Investment Income to Average Net Assets 1.21% 1.42% 0.87% 0.65% 0.78% 0.88% Portfolio Turnover Rate 125% 123% 149% 211% 300% 186% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.15%), 0.01%, 0.11%, (0.02%), (0.06%), and (0.02%). See accompanying Notes, which are an integral part of the Financial Statements. 18 Capital Value Fund Notes to Financial Statements Vanguard Capital Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2009–2012), and for the period ended March 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned 19 Capital Value Fund securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management Company, LLP provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to the Dow Jones U.S. Total Stock Market Float Adjusted Index. For the six months ended March 31, 2013, the investment advisory fee represented an effective annual basic rate of 0.23% of the fund’s average net assets before a decrease of $575,000 (0.15%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2013, the fund had contributed capital of $112,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.04% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisor to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended March 31, 2013, these arrangements reduced the fund’s expenses by $16,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 863,192 47,444 3,836 Temporary Cash Investments 11,951 11,400 — Total 875,143 58,844 3,836 20 Capital Value Fund The determination of Level 3 fair value measurements is governed by documented policies and procedures adopted by the board of trustees. The board has designated a pricing review committee, as an agent of the board, to ensure the timely analysis and valuation of Level 3 securities held by the fund in accordance with established policies and procedures. The pricing review committee employs various methods for calibrating valuation approaches, including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. All valuation decisions made by the pricing review committee are reported to the board on a quarterly basis for review and ratification. The board reviews the adequacy of the fair value measurement policies and procedures in place on an annual basis. The following table summarizes changes in investments valued based on Level 3 inputs during the six months ended March 31, 2013. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of September 30, 2012 14,884 Transfers out of Level 3 (10,316) Change in Unrealized Appreciation (Depreciation) (732) Balance as of March 31, 2013 3,836 Net change in unrealized appreciation (depreciation) from investments still held as of March 31, 2013, was ($472,000). Transfers out of Level 3 include $260,000 from the conversion of private placement shares to common shares with the remainder representing a reduction in the fund’s investment and realized gains from private placement securities. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended March 31, 2013, the fund realized net foreign currency losses of $12,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended March 31, 2013, the fund realized gains on the sale of passive foreign investment companies of $995,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized gains to undistributed net investment income. Passive foreign investment companies held at March 31, 2013, had unrealized appreciation of $58,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. 21 Capital Value Fund The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2012, the fund had available capital losses totaling $25,980,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carry-forward balance above. At March 31, 2013, the cost of investment securities for tax purposes was $821,178,000. Net unrealized appreciation of investment securities for tax purposes was $116,645,000, consisting of unrealized gains of $152,004,000 on securities that had risen in value since their purchase and $35,359,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended March 31, 2013, the fund purchased $592,630,000 of investment securities and sold $464,769,000 of investment securities, other than temporary cash investments. H. Capital shares issued and redeemed were: Six Months Ended Year Ended March 31, 2013 September 30, 2012 Shares Shares (000) (000) Issued 19,823 14,966 Issued in Lieu of Cash Distributions 1,038 1,747 Redeemed (9,444) (25,759) Net Increase (Decrease) in Shares Outstanding 11,417 (9,046) I. In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 22 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 23 Six Months Ended March 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During Capital Value Fund 9/30/2012 3/31/2013 Period Based on Actual Fund Return $1,000.00 $1,205.75 $1.70 Based on Hypothetical 5% Yearly Return 1,000.00 1,023.39 1.56 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.31%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 24 Trustees Approve Advisory Agreement The board of trustees of Vanguard Capital Value Fund has renewed the fund’s investment advisory agreement with Wellington Management Company, LLP (Wellington Management). The board determined that the retention of the advisor was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the agreement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Wellington Management, founded in 1928, is among the nation’s oldest and most respected institutional investment managers. The advisor seeks long-term capital appreciation in a relatively concentrated portfolio of undervalued stocks across the capitalization spectrum. Using an opportunistic and contrarian approach, two portfolio managers invest in stocks that they consider to be undervalued. The advisor relies on the depth and experience of its industry analysts to uncover stocks that are undervalued relative to their potential earnings prospects, asset values, or dividends. The firm has advised the fund since the fund’s inception in 2001. The board concluded that the advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory agreement. Investment performance The board considered the short- and long-term performance of the fund, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section, which also includes information about the fund’s advisory fee rate. The board did not consider profitability of Wellington Management in determining whether to approve the advisory fee, because Wellington Management is independent of Vanguard and the advisory fee is the result of arm’s-length negotiations. The benefit of economies of scale The board concluded that the fund’s shareholders benefit from economies of scale because of the breakpoints in the fund’s advisory fee schedule. The breakpoints reduce the effective rate of the fee as the fund’s assets increase. The board will consider whether to renew the advisory agreement again after a one-year period. 25 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. 26 Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 27 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal John J. Brennan Occupation(s) During the Past Five Years: President Chairman, 1996–2009 and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q3282 052013 Semiannual Report | March 31, 2013 Vanguard Short-Term Inflation-Protected Securities Index Fund > Since its inception in mid-October, Vanguard Short-Term Inflation-Protected Securities Index Fund has returned about 1%. > The new fund’s return was ahead of that of its benchmark index and the average return of peer-group funds. > Strong demand among investors for short- and intermediate-term inflation-protected securities was reflected in negative yields. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 8 Financial Statements. 9 Trustees Approve Advisory Arrangement. 20 Glossary. 21 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Period Ended March 31, 2013 Returns 30-Day SEC Income Capital Since Yield Returns Returns Inception Vanguard Short-Term Inflation-Protected Securities Index Fund Investor Shares (Inception: 10/16/2012) -2.32% -0.16% 1.14% 0.98% Admiral™ Shares (Inception: 10/16/2012) -2.22 -0.15 1.17 1.02 Institutional Shares (Inception: 10/17/2012) -2.19 -0.14 1.21 1.07 ETF Shares (Inception: 10/12/2012) -2.22 Market Price 1.09 Net Asset Value 1.01 Barclays U.S. Treasury Inflation-Protected Securities (TIPS) 0-5 Year Index 0.58 Inflation-Protected Bond Funds Average -0.27 Inflation-Protected Bond Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the Nasdaq exchange and are available only through brokers. The table provides ETF returns based on both the Nasdaq market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Benchmark returns are calculated from the start of the reporting period or from the earliest share-class inception date. Your Fund’s Performance at a Glance Inception Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Inflation-Protected Securities Index Fund Investor Shares $25.00 $25.22 $0.024 $0.000 Admiral Shares 25.00 25.23 0.026 0.000 Institutional Shares 24.99 25.23 0.026 0.000 ETF Shares 49.83 50.28 0.052 0.000 1 Chairman’s Letter Dear Shareholder, I am pleased to provide to you the first shareholder report for Vanguard Short-Term Inflation-Protected Securities Index Fund. The fund was launched in mid-October. During the reporting period of just under six months, the fund returned 0.98% for Investor Shares, compared with the benchmark index return of 0.58% and the peer-group average return of –0.27%. The difference between the fund’s performance and that of its benchmark index resulted from factors associated with starting up the fund; our goal is to have the fund track its benchmark index as closely as possible. The fund was designed to provide to investors a short-term alternative to our longer-maturity, actively managed Vanguard Inflation-Protected Securities Fund. Like its predecessor, the new fund can serve as a hedge against inflation. Compared with the longer-maturity fund, however, it is expected to have less sensitivity to changes in interest rates and thus less volatility in returns. Consistent with this more modest risk profile, of course, the Short-Term Inflation-Protected Securities Index Fund can be expected to produce lower long-term returns than the longer-maturity fund. 2 Bond returns barely budged as yields lingered near lows The broad U.S. taxable bond market scraped out a minuscule gain of 0.09% for the full six months ended March 31, as nominal U.S. Treasury yields remained just slightly above their all-time lows. Although the yield of the benchmark 10-year nominal Treasury note increased during the six months and topped 2.00% at various times, it closed the period at about 1.85%. (Bond prices and yields move in opposite directions.) Within the taxable bond market, nominal U.S. Treasury bonds returned –0.27%. Treasury inflation-protected securities (TIPS), which aren’t included in the broad taxable bond market index, returned 0.32%. Municipal bonds returned almost 1% for the six months despite price declines in March. And returns of money market funds and savings accounts barely registered as short-term interest rates remained between 0% and 0.25%, under the Federal Reserve’s four-year-old policy. Robert Auwaerter, head of Vanguard’s Fixed Income Group, doesn’t anticipate abrupt policy changes from the central bank. “We don’t see the Fed changing course in the near term,” he said, “and when the Fed does, we expect it’ll go slowly so as not to undo the efforts made to keep interest rates low and to stimulate the economy.” Market Barometer Total Returns Periods Ended March 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.09% 3.77% 5.47% Barclays Municipal Bond Index (Broad tax-exempt market) 0.96 5.25 6.10 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.30 Stocks Russell 1000 Index (Large-caps) 11.10% 14.43% 6.15% Russell 2000 Index (Small-caps) 14.48 16.30 8.24 Russell 3000 Index (Broad U.S. market) 11.35 14.56 6.32 MSCI All Country World Index ex USA (International) 9.20 8.36 -0.39 CPI Consumer Price Index 0.59% 1.47% 1.74% 3 Global equity markets delivered a powerful rally Global stocks advanced for the fifth straight month to finish the half-year with impressive gains. The Standard & Poor’s 500 Index closed at a record high on the period’s final business day after global financial markets shrugged off the U.S. “fiscal cliff” crisis, the unsettled Italian national elections, and a controversial bailout package for Cyprus. Peter Westaway, Vanguard’s chief European economist, said that the latest developments in Europe had been “rather bad,” but that the market had for the most part already priced in these events. “As always,” he said, “we think investors should assess their portfolios carefully and avoid making impulsive moves.” U.S. equities increased more than 11% as the economic recovery kept slowly building momentum, the housing market rebounded further, and the labor market improved. International equities were up more than 9%. Returns were about 16% in the Pacific region, where Japan’s accommodative monetary policy has helped spark the nation’s stock market, and nearly 10% in Europe. Emerging markets stocks rose about 4%. TIPS’ appeal can be seen in their negative yields The return of the Short-Term Inflation-
